       Case 3:15-cr-00067-RV Document 127 Filed 09/02/20 Page 1 of 1



                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

UNITED STATES OF AMERICA

                  VS                                  CASE NO. 3:15-cr-67/RV

WILLIAM HEMPHILL

                        REFERRAL AND ORDER

Referred to Judge Vinson on   September 2, 2020
Type of Motion/Pleading       MOTION to Terminate Probation

Filed by:   Defendant         on     8/24/2020             Doc. No. 126
      Stipulated/Consented/Joint Pleading/Unopposed
Response:                     on                           Doc. No.


                                         JESSICA J. LYUBLANOVITS
                                         CLERK OF COURT
                                         /s/ Keri Igney
                                         Deputy Clerk


                                  ORDER

Upon consideration of the foregoing, it is ORDERED this 2nd day of September,
2020, that:
    The requested relief is DENIED.




                                /s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE
